Citation Nr: 0105114	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-24 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1976 
to June 1982.  Evidence in the claims file also indicates 
unverified active service/active duty for training from 
November 1990 to April 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  The 
claim was initially denied in a March 1994 rating decision 
which became final when the appellant did not file a timely 
substantive appeal following the issuance of a statement of 
the case (SOC) in August 1995.  

Review of the claims file reveals that the October 1999 
rating decision, which pertains to the appellant's current 
claim, determined that he had submitted new and material 
evidence with which to reopen his claim for service 
connection for residuals of a back injury, and that the claim 
was well grounded.  However, the SOC issued in October 1999 
(subsequent to the rating decision) and a January 2000 
supplemental statement of the case (SSOC) stated that new and 
material evidence had not been submitted to reopen the claim.  
The October 1999 SOC also suggested that the appellant's 
claim was not well grounded.  

In order to clear up the confusion caused by the conflicting 
rational for denial of the current claim by the rating 
decision as opposed to the SOC and SSOC, the Board has 
decided to address the issue of whether the appellant has 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for residuals of a back 
injury.  


FINDINGS OF FACT

1.  A March 1994 rating decision denied service connection 
for residuals of a back injury, and that decision became 
final when the appellant did not timely perfect an appeal 
after receiving a SOC in August 1995.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for residuals 
of a back injury.  


CONCLUSION OF LAW

The evidence received by VA since the March 1994 rating 
decision is new and material, and the claim of entitlement to 
service connection for residuals of a back injury is 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 5108, 7105(d) (West 1991 & Supp 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(d), 3.307, 3.309, 20.302(c), 
20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that his current low back disability, 
which includes a herniated disk and osteoarthritis, is a 
residual of trauma he sustained to his lower back in a 
November 1977 motor vehicle accident during service.  His 
claim of entitlement to service connection for residuals of a 
back injury was previously denied by a March 1994 rating 
decision, for which a SOC was issued in August 1995.  The 
March 1994 rating decision became final when he did not 
perfect an appeal of the decision either within one year 
after notification thereof or within sixty days of receipt of 
the SOC.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision, or sixty days from receipt of the SOC in 
which to perfect an appeal of the rating decision; otherwise, 
that decision is final, and may be reopened only upon the 
receipt of additional evidence which, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Should such new and material evidence be presented 
or secured with respect to the claim, it shall be reopened 
and reviewed as to all of the evidence of record.  38 
U.S.C.A. §§  5108, 7105; 38 C.F.R. §§ 3.104(a), 20.302(b), 
20.1103.  

When a claim is presented to reopen a previously, finally 
denied claim, it must first be determined whether the 
evidence submitted by the claimant is new and material, and, 
if so, then VA will evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5103A has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and it must be 
more than merely cumulative; it must present new information.  
38 C.F.R. § 3.156 (a).  Additionally, the evidence must also 
be material, bearing directly and substantially upon the 
specific matter under consideration.  That is, the evidence 
must be so significant that it must be considered in order to 
fairly decide the merits of the claim, by itself or in 
connection with previously assembled evidence.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The March 1994 rating decision denied the appellant's claim 
of entitlement to service connection for residuals of a back 
injury on the basis that his postservice low back disability, 
diagnosed as degenerative disc disease, was not related to 
his low back pain in service, which the RO determined had 
been a temporary condition that had resolved with treatment.  
Thus, the question now before the Board is whether new and 
material evidence has been received subsequent to the March 
1994 rating decision sufficient to reopen the appellant's 
claim.  

The evidence of record at the time of the March 1994 rating 
decision included the appellant's service medical records, 
which showed that he was initially treated for a complaint of 
low back pain in November 1977, which was reported to be due 
to trauma to his back two weeks before.  A December 1977 
notation indicated that he had experienced pain over the 
lower lumbar area for two months.  A June 1980 notation 
indicated a three year history of low back pain.  While 
evaluation of the spine at the appellant's June 1982 
discharge examination revealed normal findings, he indicated 
a problem with recurrent back pain on the accompanying Report 
of Medical History.  

Postservice evidence considered in March 1994 includes a 
September 1991 hospitalization report from HCA Coliseum 
Medical Centers that shows the appellant was treated for a 
complaint of back pain with radiation up the spine and down 
into both buttocks and down both thighs to the knee level.  A 
history of the appellant having fallen on his back while 
carrying a sofa in July 1991, resulting in severe back pain, 
was noted.  A lumbar myelogram showed minimal disc bulges at 
L3 to S1 and mild osteoarthritis, while a CT scan of the 
lumbar spine revealed a small focal left foraminal bulge at 
L5-S1.  A November 1993 VA medical examination noted that the 
appellant had sustained a back injury in 1977 that had 
resulted in back pain thereafter, with radiation into the 
legs and paresthesias in the legs and feet.  It was reported 
that the appellant had worn a lumbar brace since February 
1993.  The diagnoses were chronic and acute low back pain 
radiating into the legs and feet, a history of bulging disc 
and degenerative disc in the lumbar spine by CT scan, MRI, 
and myelogram, and mild scoliosis of the lumbosacral spine 
with concavity to the right by X-ray.  

The evidence submitted since the March 1994 rating decision 
consists of many VA outpatient records, dated from 1993 to 
1999, that show continued treatment for low back problems.  A 
March 1999 record reveals that a physician who had been 
treating the appellant since December 1995 for back problems 
opined that it was possible the appellant's low back 
disability, a herniated disc at L5-S1, could be secondary to 
the November 1977 back injury.  

After reviewing the evidence submitted since the March 1994 
rating decision, the Board finds that it is new and material 
because it includes competent medical evidence concerning a 
possible link between the back injury the appellant sustained 
in service (November 1977) and his current herniated disc at 
L5-S1.  Accordingly, the Board reopens the claim of 
entitlement to service connection for residuals of a back 
injury on the basis that the appellant has submitted new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(d); 
38 C.F.R. § 3.156.  However, the Board believes that 
additional evidence must be obtained before it can render a 
decision regarding the claim.  To decide the claim on the 
merits at this time would be prejudicial to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
back injury.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
REMAND in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the claim is remanded for the following actions:

1.  The appellant should be afforded an 
examination by an orthopedic specialist for the 
purpose of determining the etiology and 
approximate time of onset of all back 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should also be requested to 
express an opinion as to whether it is at least 
as likely as not that the appellant has any low 
back disability that is related to the back 
injury he sustained in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a SSOC should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  He is not required to undertake any additional action 
until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



